Title: [October 1782]
From: Adams, John Quincy
To: 



      N(1782)S. October. 1st. Tuesday.
      
      
       This day several gentlemen dined and supped here. Rainy stormy weather.
      
      

      2d. Wednesday.
      
      
       This day I went to the Comedy where the French troop represented, Le Pere de Famille. with a Ballet.
      
      
       
        
   
   Denis Diderot, Le Père de famille, Amsterdam, 1758 (Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.).


       
      
      

      3d. Thursday.
      
      
       This day, I dined and supped at Mr. Rimberts. After dinner I went with Mr. and Mm. Peyron to the Academy. We saw the cabinet of natural history. Cloudy weather.
      
      

      4th. Friday.
      
      
       Stay’d at home all day. In the afternoon Mr. D. went and took a ride. Cloudy weather.
      
      

      5th. Saturday.
      
      
       Stay’d at home all day. Mr. D. went out before dinner. Cloudy weather all day.
      
      

      6th. Sunday.
      
      
       This day I din’d and supp’d at Mr. Rimberts.
      
      

      7th. Monday.
      
      
       Mr. D dined at Mr. Wolffs. Mr. Artaud went to the concert. Stay’d at home all day.
      
       

      8th. Tuesday.
      
      
       This day the French comedians play’d at the summer garden theatre. L’honnete criminel.
      
      
       
        
   
   Charles Georges Fenouillot de Falbaire de Quingey, L’honnête criminel, ou l’amour filial, Paris, 1767 (Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.).


       
      
      

      9th. Wednesday.
      
      
       Stay’d at home all day. The young gentlemen from Mr. Rimberts dined here. Cloudy weather.
      
      

      10th. Thursday.
      
      
       Went to the Academy to have my name advertised. Dined and spent the evening at Mr. Rimberts.
      
      

      11th. Friday.
      
      
       Several gentlemen dined here this day. Cloudy weather, freezes already.
      
      

      12th. Saturday.
      
      
       Stay’d at home all day. Mr. D. unwell. Cloudy weather.
      
      

      13th. Sunday.
      
      
       Dined out with Mr. Artaud. Rainy stormy weather. Went to the Clubb in the evening.
      
      

      14th. Monday.
      
      
       This evening I went to the concert with Mr. Artaud. Mr. Gummer came here and supped after the concert.
      
      
       
        
   
   He would become one of JQA’s traveling companions on his return to western Europe through Finland and Sweden.


       
      
      

      15th. Tuesday.
      
      
       This afternoon Mr. D. went and took a ride. Stay’d at home all day.
      
       

      16th. Wednesday.
      
      
       This day all Mr. Rimberts family dined here; in the evening we went to the play and saw Tancrede a tragedy with Le dépit amoureux.
      
      
       
        
   
   Voltaire, Tancrède, Geneva, 1761; Molière, Le dépit amoureux, Paris, 1663 (Brenner, Bibliographical List;Clarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947. Cioranescu, Bibliographie du dix-septième siècleAlexandre Cioranescu, Bibliographie de la littérature française du dix-huitième siècle, Paris, 1965.).


       
      
      

      17th. Thursday.
      
      
       This day I dined at Mr. Rimberts with Mr. D. Return’d directly after dinner. Mr. Artaud stay’d There. Cloudy weather.
      
      

      18th. Friday.
      
      
       This afternoon I went with Mr. Artaud to the shops and bought some things.
      
      

      19th. Saturday.
      
      
       Stay’d at home all day. Before dinner Mr. D went and took a ride. Mr. Wolff came here.
      
      

      20th. Sunday.
      
      
       This day I dined and supped at Mr. Rimberts. Return’d at about 11 o’clock.
      
      

      21st. Monday.
      
      
       This day Count Greco, My travelling companion to Stockholm dined here. In the evening I went with Mr. Artaud to the Concert.
      
      
       
        
   
   An Italian gentleman of dubious reputation. Facts supplied by a Mr. Wolff and later confirmed compelled Dana to write to JQA shortly after his departure from St. Petersburg. He asked JQA to leave the Count at the earliest opportunity, but until that time warned him to be “upon your guard” and to remember “all my cautions” (JQA, WritingsThe Writings of John Quincy Adams, ed. Worthington C. Ford, New York, 1913-1917; 7 vols., 1:8; Dana to JQA, 21 Nov., Adams Papers).


       
      
      

      22d. Tuesday.
      
      
       This forenoon I went to the shops with Mr. Artaud. Went to the exchange. Mr. Peyron and Mr. Montréal dined here.
      
       

      23d. Wednesday.
      
      
       This afternoon I went with Mr. Artaud to Mr. Rimberts and from thence to the play. They represented Le Barbier de Seville and les trois freres rivaux. After the play we return’d and supped at Mr. Rimberts.
      
      
       
        
   
   Beaumarchais, Le Barbier de Séville, ou la précaution inutile, Paris, 1775; Joseph de Lafont or La Font, Les trois frères rivaux, Paris, 1713 (Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.).


       
      
      

      24th. Thursday.
      
      
       This forenoon I went round to see the fortress with Mr. Montréal Mr. Gummer and Mr. Artaud. Mr. Artaud dined and spent the evening at Mr. Rimberts.
      
      

      25th. Friday.
      
      
       This day I dined with Mr. D. and Mr. Artaud at Mr. Colombi’s. After dinner I went to Mr. Rimberts. Mr. Artaud went to the Clubb.
      
      
       
        
   
   Between p. 84 and 85 of the Diary, there has been placed a loose drawing, approximately 3″ × 4″, of a female figure, presumably a Nereid, leaning on an anchor with a banner overhead reading “Meliora speramus.” The source of the drawing, presumably rendered by JQA, is not known.


       
      
      

      26th. Saturday.
      
      
       This day the Count Greco, Mr. Gummer and Mr. Peyron dined here. In the evening I went with Mr. Artaud to Mr. Rimbert’s; spent the evening and supped there.
      
      

      27th. Sunday.
      
      
       This morning I went with Mr. Artaud to Mr. Rimberts and from thence we set out, eight in one large carriage and two other gentlemen in another small one for Czarsko-Zelo her Majesty’s ordinary residence in the summer. Before we had got half ways the small carriage’s axletree broke and we were obliged to take the two other gentlemen in; so that we went all ten in the same carriage. We arrived there at about 12 o’clock and went directly to see the palace the inside of which is not yet wholly finished. After having seen the palace we return’d into the city and arriv’d at about half past seven o’clock; and returned to our sev­eral destinations. Czarsko-Zelo is distant from Petersbourg 22 wersts.
      
      
       
        
   
   The famous summer residence of Catherine the Great at Tsarkoe Selo (renamed Pushkin), located about fifteen miles south of St. Petersburg, was originally a residence of Catherine I. About 1750 it was enlarged and embellished for the Empress Elizabeth in baroque style by the Italian architect Bartolommeo Rastrelli (1700–1771), but its completion and redecoration in neoclassical style was done for Catherine II by the Scottish architect Charles Cameron in the latter part of the century (Storch, Picture of Petersburg,Henry Storch, Picture of Petersburg, English transl., London, 1801. p. 74–78; John Parkinson, A Tour of Russia, Siberia and the Crimea 1792–1794, ed. William Collier, London, 1971, p. 253).


       
      
      

      28th. Monday.
      
      
       This forenoon I went with Mr. Peyron to the Baron Albedhyl’s to take his orders for Stockholm. In the afternoon Mr. Gummer came here and I went with him to the concert. Return’d at about 9 o’clock.
      
      
       
        
   
   Gustaf Baron von Albedhyll, Swedish chargé d’affaires to Russia, 1782–1783, and later minister to Denmark, 1785–1789 (Repertorium der diplomatischen Vertreter aller LänderRepertorium der diplomatischen Vertreter aller Lander seit dent Westfalischen Frieden (1648), ed. Ludwig Bittner and others, Oldenburg, &c, 1936-1965; 3 vols., p. 405, 414).


       
      
      

      29th. Tuesday.
      
      
       This forenoon I went to the shops and bought some things. After dinner I went and took leave of Mr. Wolff who gave me a letter of recommendation for Hamborough Hamburg. Went to Mr. Rimberts’.
      
      

      30th. Wednesday.
      
      
       This morning I went and took leave of the Baron Albedyhll the Swedish chargé d’affaires here, and he gave me a couple of letters for Stockholm. At about noon I took leave of Mr. D. and of Mr. Artaud and set out upon the road for Wibourg Vyborg. We arrived at about 11. o’clock P.M. at the third station and as it was extraordinarily dark we stay’d there till 7 o’clock the next morning.
      
      
       
        
   
   For 30 Oct. through 1 Nov., indicating dates in the margins, JQA made one continuous Diary entry, which here has been divided up by days.


       
      
      

      Thursday. 31st.
      
      
       We rode all day that day and all the night and arriv’d at the gates of Wibourg the next morning at about 5 o’clock.
      
      